Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  September 30, 2015                                                                Robert P. Young, Jr.,
                                                                                               Chief Justice

  150994                                                                             Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
                                                                                  Bridget M. McCormack
                                                                                        David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Richard H. Bernstein,
            Plaintiff-Appellee,                                                                     Justices


  v                                                       SC: 150994
                                                          COA: 314564
                                                          Calhoun CC: 2001-004547-FC
  LORINDA IRENE SWAIN,
             Defendant-Appellant.
  ____________________________________/

          On order of the Court, the application for leave to appeal the February 5, 2015
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the test set forth in People v Cress,
  468 Mich. 678, 692 (2003), for determining whether a defendant is entitled to a new trial
  based on newly discovered evidence applies in determining whether a second or
  subsequent motion for relief from judgment is based on “a claim of new evidence that
  was not discovered before the first such motion” under MCR 6.502(G)(2); (2) whether
  the defendant is entitled to a new trial premised on the prosecution’s violation of the rule
  set forth in Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963); (3) by
  what standard(s) Michigan courts consider a defendant’s assertion that the evidence
  demonstrates a significant possibility of actual innocence in the context of a motion
  brought pursuant to MCR 6.502(G), and whether the defendant in this case qualifies
  under that standard; (4) whether the Michigan Court Rules, MCR 6.500, et seq. or
  another provision, provide a basis for relief where a defendant demonstrates a significant
  possibility of actual innocence; (5) whether, if MCR 6.502(G) does bar relief, there is an
  independent basis on which a defendant who demonstrates a significant possibility of
  actual innocence may nonetheless seek relief under the United States or Michigan
  Constitutions; and (6) whether the defendant is entitled to a new trial pursuant to MCL
  770.1.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.
                                                                                                              2



      MCCORMACK, J., not participating because of her prior involvement in this case as
counsel for a party.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 30, 2015
       a0930
                                                                            Clerk